Citation Nr: 1754781	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  14-06 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in an October 30, 1997, rating decision, which denied service connection for a chronic lumbar muscle strain (back disability).  

2.  Entitlement to an effective date earlier than May 5, 2011, for the grant of service connection for right and left lower extremity sciatic neuropathy.

3.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity sciatic neuropathy from prior to September 24, 2015, and in excess of 20 percent thereafter.  

4.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity sciatic neuropathy prior to September 24, 2015, and in excess of 20 percent thereafter.  



REPRESENTATION

Veteran represented by:	John S. Berry, Jr., Attorney at Law


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1979 to April 1988. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2012 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In June 2012, the Board remanded the increased rating claims for left and right lower extremity sciatic neuropathy, as well as the claim for an earlier effective date for the grant of service connection for these disabilities, for additional procedural development.  


FINDINGS OF FACT

1.  The RO denied a claim for service connection for the back disability in an October 30, 1997, rating decision.  Although the Veteran filed a notice of disagreement (NOD) in December 1997, he did not perfect an appeal to the Board after being notified of the issuance of a statement of case (SOC) in April 1998, and he did not submit new and material evidence within one year of the October 1997 rating decision.  

2.  A February 2008 rating decision granted service connection for the back disability and assigned an effective date of August 30, 2006, the date the Veteran filed his claim to reopen.  The Veteran disagreed with the effective date assigned and perfected an appeal; however, the Board denied the earlier effective date claim in a June 2012 decision.  

3.  The Veteran has not advanced a valid assertion of CUE in the October 30, 1997, rating decision.  

4.  The Veteran initially filed a claim for entitlement to service connection for "nerve damage" due to the back disability that was received by VA on August 30, 2006, but was denied by a February 2007 rating decision.  

5.  In a February 2008 rating decision, the RO reconsidered and denied the Veteran's claim for service connection for nerve damage as secondary to the back disability because the evidence did not show that the Veteran's lower extremity nerve damage was related to his back disability.    

6.  Although the Veteran appealed the February 2008 rating decision in a June 2008 NOD, the RO issued another rating decision continuing the denial of the nerve damage claim in August 2009.  In June 2010, the Veteran was notified of the issuance of a June 2010 SOC denying the service connection claim for nerve damage as secondary to his back disability.  The Veteran did not perfect an appeal; thus, the February 2008 rating decision became final.

7.  In a January 2012 rating decision, the RO granted service connection for sciatic neuropathy for right and left lower extremities, effective May 5, 2011, because that was the date when observed impairment was first factually ascertainable.

8.  Prior to May 5, 2011, the evidence did not show that the Veteran's bilateral lower extremity sciatic neuropathy disabilities were caused or related to the Veteran's service-connected back disability.  

9.  The Veteran's right lower extremity radiculopathy manifested with an incomplete paralysis of the sciatic nerve that was mild in severity from May 5, 2011, to June 10, 2015, but after affording him the benefit of the doubt, his right lower extremity symptoms have been moderate in severity since June 11, 2015.  

10.  The Veteran's left lower extremity radiculopathy manifested with an incomplete paralysis of the sciatic nerve that was mild in severity from May 5, 2011, to June 10, 2015, but after affording him the benefit of the doubt, his left lower extremity symptoms have been moderate in severity since June 11, 2015.  


CONCLUSIONS OF LAW

1. The criteria to revise on the basis of CUE an October 30, 1997, rating decision denying service connection for the back disability have not been met.  38 U.S.C. §§ 5109A, 7105 (2012); 38 C.F.R. §§ 3.105, 3.2600 (2017).

2.  The criteria for an effective date prior to May 5, 2011, for the grant of service connection for right and left lower extremity sciatic neuropathy have not been met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.114, 3.156, 3.400 (2017).  

3.  The criteria for an initial disability rating in excess of 10 percent for right lower extremity sciatic neuropathy prior to June 10, 2015, have not been met; however, after affording the Veteran the benefit of the doubt, the criteria for a rating of 20 percent, but not higher, from June 11, 2015, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2017).

4.  The criteria for an initial disability rating in excess of 10 percent for left lower extremity sciatic neuropathy prior to June 10, 2015, have not been met; however, after affording the Veteran the benefit of the doubt, the criteria for a rating of 20 percent, but not higher, from June 11, 2015, have been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has not raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In June 2012, the Board remanded the earlier effective date and increased rating claims for right and left lower extremity sciatic neuropathy for the Agency of Original Jurisdiction (AOJ) to issue a supplemental statement of the case (SSOC) if any benefit was denied.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Assertion of CUE in an October 30, 1997, Rating Decision

In a July 2012 statement, the Veteran's attorney contended that there was CUE in the October 30, 1997, rating decision that denied service connection for the back disability because this decision was based in part on a July 1997 VA examination report in which an examiner noted that he was unable to review the Veteran's claims file.  

A final and binding agency decision shall not be subject to revision on the same factual basis, except by duly constituted appellate authorities or except as provided in 38 C.F.R. § 3.105 and § 3.2600.  Section 3.2600 exception pertains to situations when the decision in question has not become final either by an appellate decision or failure of the claimant to timely appeal.  The RO denied a claim for service connection for the back disability in an October 30, 1997, rating decision.  Although the Veteran filed an NOD in December 1997, he did not perfect an appeal to the Board after being notified of the issuance of an SOC in April 1998, and he did not submit new and material evidence within one year of the October 1997 rating decision.  Thus, the October 30, 1997, rating decision is final.  

The Veteran filed a claim to reopen a claim of entitlement to service connection on several occasions after the issuance of the October 1997 rating decision, including in August 2006, which was granted by a February 2008 rating decision.  Although the Veteran disagreed with the effective date assigned in the February 2008 rating decision that granted service connection for the back disability and perfected an appeal, the Board denied the earlier effective date claim in a June 2012 decision.  The Veteran did not appeal the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court); thus, the Board's June 2012 decision is final.  

Nonetheless, the Veteran, through his attorney, contends that service connection should have been granted in the October 30, 1997, rating decision based on CUE.  Section 3.105 exception allows for the revision of the decision in question on the grounds of CUE.  According to 38 C.F.R. § 3.105(a), where the evidence establishes such error, the prior decision will be reversed or amended.  A rating, or other adjudicative decision that constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C. § 5109A; 38 C.F.R. § 3.105(a). 

The Court has established a three-prong test defining CUE, which is as follows: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions in existence at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992).

"In order for there to be a valid claim of [CUE], . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Id.; see Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted failure to evaluate and interpret correctly the evidence is not CUE.  See id.; see also Damrel, 6 Vet. App. at 245-46.

"[I]t is a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, [CUE]."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

The record in an appeal to be reviewed for CUE is the record and law that existed at the time of the prior rating decision, not additional evidence submitted or otherwise obtained after the fact.  Importantly, a finding of CUE must be based solely on the evidence of record at the time of the decision in question.  See Russell, 3 Vet. App. at 313-14.

In a June 2012 statement, the Veteran's attorney contended that the Veteran's claim for service connection was granted in a February 2008 rating decision based on the Veteran's service treatment records, which contained reports of an assault, a motorcycle accident, and an acute lumbosacral strain from June 1985.  The attorney acknowledged that the Veteran's service treatment records were available at the time of issuance of the October 30, 1997, rating decision, and in fact were discussed and analyzed in the decision.  Nonetheless, the attorney contends that the Veteran's service treatment records were not properly addressed because the July 1997 VA examiner did not have an opportunity to review the Veteran's claims file during the examination.  The attorney asserts that without this examiner's comments, the October 30, 1997, rating decision lacked a proper medical opinion, which constitutes an outcome determinative error for CUE.  The attorney posited that if the VA examiner reviewed the Veteran's claims file, the examiner would have been able to identify the Veteran's in-service incidents that led to his chronic lumbar strain issue.  Therefore, the attorney alleged that the outcome of the October 30, 1997, rating decision would have been manifestly different but for the examiner not having the Veteran's claims file during the July 1997 VA examination.   

The July 1997 VA examination report shows that the VA examiner noted that he did not have the Veteran's claims file or treatment documentation to review.  Additionally, the report indicates that the Veteran told the examiner that he was involved in a motor vehicle accident (MVA) in service, and that he was subsequently placed on a limited profile while on active duty.  A review of the examination report does not indicate that the examiner attempted to provide a medical opinion regarding a causal relationship, or nexus, between the Veteran's diagnosed back disability and his active duty service.  

A review of the October 30, 1997, rating decision shows that the VA adjudicator reviewed and cited to the Veteran's service treatment records, as well as the Veteran's statements to the July 1997 VA examiner.  The VA adjudicator determined that the Veteran did not establish a well-grounded claim for his back disability because there was no link between the Veteran's current disability and his active duty service.  The rating decision notes that there was no record of treatment in service for the Veteran's currently diagnosed chronic lumbar muscle strain because the service treatment records only showed acute back strains.   

Given this evidence, as well as the statements from the Veteran's attorney, the Board finds that the Veteran has not advanced a valid assertion of CUE in the October 30, 1997, rating decision.  Specifically, the contention that a July 1997 VA examiner's inability to review the Veteran's claims file in conjunction with creating an examination report, which was used, in part, by a VA adjudicator to deny the Veteran's service connection claim in the October 30, 1997, rating decision, does not constitute CUE.  The contentions made by the Veteran and his attorney are no more than disagreements with how the evidence was weighed in the October 30, 1997, rating decision, which the Court has held does not constitute CUE.  Furthermore, a violation in the duty to assist does not constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also 38 C.F.R. § 20.1403(d)(2) (2017) (noting that one example of a situation that is not CUE in a Board decision is the Secretary's failure to fulfill the duty to assist).  In fact, the Court has indicated that an inadequate examination does not constitute CUE.  See Henry v. Derwinski, 2 Vet. App. 88, 90 (1992) (noting that an error made by a VA doctor who examines a veteran is "not administrative error during the adjudication process which would require the prior decision to be reversed or amended...").  The Board is not concluding that the July 1997 VA examination was inadequate, but merely stating that even if it were, that is not CUE.
Because the Veteran has not raised a valid allegation of CUE in the October 30, 1997, rating decision, his claim must be dismissed.  

Earlier Effective Date for the Grant of Service Connection

The Veteran is seeking an earlier effective date for the grant of service connection for sciatic neuropathy of the bilateral lower extremities.  In his May 2012 NOD, he disagreed with the assigned effective date of May 5, 2011, and he asserted that the grant of service connection should have been effective since July 1990.  

The law regarding effective dates provides that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110(a). 

This statutory provision is implemented by a VA regulation, which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400. For claims specifically reopened on the basis of new and material evidence after a final disallowance under 38 C.F.R. § 3.156(a), the effective date is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C. § 5101(a) (2012); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

For claims received on or after March 24, 2015, VA amended its regulations governing how to file a claim.  The effect of the amendment was to standardize the process of filing claims, as well as the forms accepted, in order to increase the efficiency, accuracy, and timeliness of claims processing, and to eliminate the concept of informal claims.  See 38 C.F.R. § 3.155 (2017); 79 Fed. Reg. 57660-01.  However, prior to the effective date of the amendment, VA law provided that any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim. 

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  Even with respect to informal claims, such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (for claims received prior to March 24, 2015). 

In his May 2012 NOD, the Veteran's attorney contended that a July 1990 private neurologic report showed that the Veteran had back pain radiating down the right leg to below the knee but above the calf and herniated discs in the Veteran's back.  The attorney noted that although a February 2008 rating decision granted service connection for the back disability, effective August 30, 2006, the Veteran's appealed claim for "nerve pain" was not adjudicated.  The attorney noted that the Veteran also had right lower extremity radiculopathy prior to his diagnosis of diabetes because his July 1997 VA examination showed the presence of mild, sciatic discomfort.  The Board notes that the Veteran is not asserting, and that the evidence does not suggest, that his bilateral lower extremity sciatic neuropathy is directly caused by his active duty service.  Rather, he contends that the neuropathy symptoms are secondary to his back disability.  

The evidence shows that the Veteran initially filed a claim for entitlement to service connection for "nerve damage" due to the back disability that was received by VA on August 30, 2006, but was denied by a February 2007 rating decision.  In a February 2008 rating decision, the RO reconsidered the Veteran's claim for service connection for nerve damage as secondary to the back disability, which was granted in the rating decision.  The February 2008 rating decision denied the claim for nerve damage because the evidence did not show that the Veteran's lower extremity nerve damage was related to his back disability.  Although the Veteran appealed the February 2008 rating decision in a June 2008 NOD, the RO issued another rating decision continuing the denial of the nerve damage claim in August 2009.  In June 2010, the Veteran was notified of the issuance of a June 2010 SOC denying the service connection claim for nerve damage as secondary to his back disability.  The Veteran did not perfect an appeal; thus, the February 2008 rating decision became final.  

In a January 2012 rating decision, the RO granted service connection for sciatic neuropathy for right and left lower extremities as secondary to the Veteran's service-connected back disability, effective May 5, 2011, because that was the date when observed impairment was first factually ascertainable.  Specifically, the May 2011 VA examination report showed that the Veteran's back symptoms included abnormal bilateral lower extremity sciatic nerve symptoms.  

After considering the Veteran's contentions, as well as the medical and lay evidence of record, the Board finds that prior to May 5, 2011, the evidence did not show that the Veteran's bilateral lower extremity sciatic neuropathy disabilities were caused or related to his service-connected back disability.  Although the claims file contains private, Social Security Administration (SSA), and VA records showing abnormal neurologic symptomatology in the Veteran's lower extremities prior to August 30, 2006, the date the Veteran's back disability was granted service connection, the evidence does not show that he had such symptoms after the grant of service connection for the back disability until May 5, 2011.  For example, a July 1990 private treatment record showed radiating back pain and a herniated disc, a July 1997 VA examination report for the Veteran's back showed mild, sciatic discomfort, and a March 1998 SSA record showing epidural treatments and complaints of numbness in both legs.  Additional abnormal nerve symptoms in the lower extremities were noted in July 1998, August 2001, and September 2003 treatment records.  A July 2004 private progress note indicated that the Veteran underwent an L4-L5 lumbar discectomy on the right side in the past four months.  The doctor noted that the Veteran's radicular symptoms on the right side were nonexistent following the surgery, but that he complained of bilateral leg numbness.  However, an August 2004 private progress note showed that the Veteran's compression of the nerve root and sacral sac was much improved following the surgery.  Likewise, an August 2005 private treatment record showed that his right leg pain was much improved following the back surgery.  

As noted above, the Veteran filed a claim for service connection for a damaged nerve and a back disability in August 30, 2006, and was granted service connection for the back disability since that date.  He was eventually granted service connection for the bilateral lower extremity sciatic neuropathy as secondary to the back disability in a January 2012 rating decision.  Thus, although the Veteran had abnormal neurological symptoms in his lower extremities prior to August 30, 2006, an effective date prior to August 30, 2006, is not possible because service connection was not granted for the Veteran's back disability prior to this date.  

Since the grant of service connection for the back disability, but prior to the grant of service connection for right and left lower extremity sciatic neuropathy, i.e., prior to May 5, 2011, the evidence did not show the presence of abnormal neurological symptoms in either lower extremity.  Specifically, a June 2007 letter from a private doctor notes many service treatment records noting back symptoms and many private treatment records from the 1990s discussing the Veteran's lower extremity neurological symptoms.  However, this doctor did not discuss or cite to abnormal lower extremity symptoms since August 30, 2006.  

An October 2007 VA examination report for the Veteran's back showed a normal neurological examination of the lower extremities.  Specifically, the motor, sensory, and reflex functions were within normal limits.  The examiner determined that the Veteran could not be diagnosed with nerve damage associated with chronic lumbar muscle strain with DDD because there was  no pathology of this disability during the examination to render this diagnosis. 

A December 2007 independent medical evaluation report showed that the Veteran's lower extremity nerve damage was less likely as not related to his back disability.  The evaluator noted that the Veteran did not have any nerve damage following his lumbar disc surgery in 2005.  However, even though the evaluator alluded to a September 2005 note from a private doctor documenting right leg sensitization and neuropathic pain, the pain improved.  This evaluator also noted that the Veteran was diagnosed with diabetes mellitus, which is not service connected.  This evaluator determined that the Veteran did not have any nerve damage symptoms attributable to his back disability.  

Similarly, a July 2009 VA examination report for the back showed that the Veteran did not have radiculopathy of both lower extremities that was secondary to the back disability.  A neurological examination showed essentially normal results, including no sensory deficits in the lumbar and sacral spinal segments, no motor or reflex deficits, and no signs off lumbar intervertebral disc syndrome (IVDS) with chronic and permanent nerve root involvement.  

As noted above, the first instance of symptoms of sciatic neuropathy in the right or left lower extremity associated with the Veteran's service-connected back disability were noted in the May 5, 2011, VA examination report.  Thus, the RO granted service connection for these disabilities in January 2012, effective the date of the VA examination.  Although the Veteran filed a claim for service connection for nerve damage in August 2006, the evidence does not show that entitlement arose for these disabilities, i.e., his left and right lower extremity sciatic neuropathy symptoms were not present, until May 5, 2011.  See 38 C.F.R. § 3.400.  

The applicable laws and regulations afford no equitable relief.  See 38 U.S.C. § 7104(c) (2012); see also McCay v. Brown, 106 F.3d 1577, 1581 (1997) (VA cannot grant a monetary payment where Congress has not authorized such a payment or the recipient does not qualify for such a payment under applicable statutes).  Thus, there is no basis on which an earlier effective date may be assigned for the sciatic nerve disabilities on appeal, and the proper effective date is May 5, 2011.  Accordingly, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.  See 38 U.S.C. § 5110(a); 38 C.F.R. §§ 3.155(a), 3.400.

Increased Ratings for Right and Left Lower Extremity Sciatic Neuropathy

The Veteran asserts that his bilateral lower extremity sciatic neuropathy disabilities should be rated higher than the currently-assigned disability ratings.  

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

The Schedule assigns DCs to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited.  See 38 C.F.R. § 4.14.

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).  The Veteran appealed the initially assigned ratings following the grant of service connection for these disabilities; thus, the appeal periods stem from May 5, 2011. 
When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the Veteran.  38 U.S.C.§ 5107; 38 C.F.R. §§ 3.102, 4.3. 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's disabilities are rated under 38 C.F.R. § 4.124a, DC 8520, which rates neurologic manifestations of the lower extremities associated with the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires evidence of moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires evidence of moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires evidence of severe incomplete paralysis with marked muscular atrophy.  Finally, the maximum 80 percent rating requires evidence of complete paralysis, where the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, they should be combined with application of the bilateral factor.  See 38 C.F.R. § 4.124a.

During a May 2011 VA examination, the Veteran complained of numbness and weakness in the legs but not paresthesia.  A neurological examination using a pin prick showed sensory deficits in the bilateral legs associated with the L4, L5, and S1 spinal segments, including decreased sensation in both legs.  The examiner determined that the Veteran's sciatic nerve was involved in both legs.  

In a letter dated June 11, 2015, the Veteran's attorney asserted that the Veteran's bilateral sciatic nerve symptoms had worsened in severity.  

During September 2015 VA examinations for the Veteran's back and peripheral nerves, he complained of numbness, tinging, and constant pain in the legs.  The examiner noted that the Veteran had severe constant pain, and moderate numbness and paresthesias and/or paresthesias, in both legs.  A VA examiner determined that the Veteran's back symptoms involved the sciatic nerve in both legs and that the Veteran's radiculopathy symptoms were mild in severity in both legs.  Furthermore, a physical examination showed normal muscle strength testing and reflex testing results in the lower extremities.  However, the Veteran's thigh and knees, lower legs and ankles, and feet and toes showed decreased sensation to touch.  Following an examination of all the upper and lower extremity nerves, the Veteran was noted to have mild incomplete paralysis of the right and left sciatic nerve.  The examiner noted that the impact of the Veteran's bilateral peripheral neuropathy on his ability to work was that he was unable to perform repetitive twisting, bending, and lifting of heavy loads, and he was unable to sit, stand, or walk for prolonged periods of time.  Based upon the results from this examination, the RO increased the rating for the Veteran's right and left lower extremity neuropathy from 10 percent to 20 percent, effective the date of the VA examination, i.e., September 24, 2015.

Given this evidence, the Board finds that the Veteran's right and left lower extremity radiculopathy manifested with an incomplete paralysis of the sciatic nerve that was mild in severity from May 5, 2011, to June 10, 2015, but after affording him the benefit of the doubt, his right and left lower extremity symptoms have been moderate in severity since June 11, 2015.  Specifically, the May 2011 VA examination report shows the Veteran's symptoms as numbness and weakness, but no paresthesia.  The examiner noted sensory deficits, but did not note any severe or additional symptoms warranting a rating in excess of 10 percent disabling based on mild impairment of the sciatic nerve.  However, the Veteran's attorney contended in June 2015 that the Veteran's symptoms had worsened.  This contention was corroborated by the September 2015 VA examination reports.  Although the examiner for the back and peripheral nerves determined that the Veteran's sciatic symptoms were mild, the reports show that the Veteran had severe constant pain, moderate numbness and paresthesias and/or dysesthesias, and deceased lower extremity sensation to touch.  Thus, these right and left lower extremity sciatic neuropathy symptoms warrant a 20 percent disability rating, but not higher.  After affording him the benefit of the doubt, the evidence indicates that such symptoms were present since his complaints of worsening lower extremity symptoms, i.e., since June 11, 2015.  However, ratings in excess of 20 percent are not warranted at any time during the appeal because the medical and lay evidence does not show that the Veteran's right and left lower extremity neuropathy symptoms resulted in a moderately severe impairment of the sciatic nerve.  

Accordingly, after affording the Veteran the benefit of the doubt, his right and left lower extremity sciatic neuropathy disabilities warrant a 20 percent disability rating, but not higher, from June 11, 2015.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to an initial disability rating in excess of 10 percent prior to June 10, 2015, and in excess of 20 percent since September 24, 2015, the benefit of the doubt doctrine does not apply, and the claims must be denied for these periods of appeal.  38 U.S.C. § 5107; 38 C.F.R. § 3.159; Gilbert, 1 Vet. App. at 49. 

Neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record in regard to the increased rating claims for the right and left lower extremity sciatic neuropathy disabilities.  See Yancy v. McDonald, 27 Vet. App. 484 (2016); see also Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

The motion to revise the October 30, 1997, rating decision, which denied service connection for a back disability, on the basis of CUE is dismissed.  

An effective date earlier than May 5, 2011, for the grant of service connection for right and left lower extremity sciatic neuropathy is denied. 

An initial disability rating in excess of 10 percent for right lower extremity sciatic neuropathy prior to June 10, 2015, is denied.

An initial disability rating of 20 percent, but no higher, for right lower extremity sciatic neuropathy as of June 11, 2015, is granted. 

An initial disability rating in excess of 10 percent for left lower extremity sciatic neuropathy prior to June 10, 2015, is denied.

An initial disability rating of 20 percent, but no higher, for left lower extremity sciatic neuropathy as of June 11, 2015, is granted. 




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


